Title: From George Washington to Philip John Schuyler, 19 June 1781
From: Washington, George
To: Schuyler, Philip John


                        
                            Dear Sir
                            Head Quarters New Windsor 19th June 1781
                        
                        I find upon further enquiry respecting the Boats it will be absolutely necessary to avail ourselves of the
                            aid you was so obliging as to offer in our conversation on Sunday last. The Quarter Master General will wait upon you
                            tomorrow on the Subject—Any information or assistance you can give him, which may tend to expedite the preparation of an
                            Article so essential to our proposed operation will be gratefully acknowledged by Dear Sir Your Most Obedt Hble Servt.

                    